Citation Nr: 1507668	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-02 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for pes planus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of those proceedings is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently in receipt of a 30 percent disability rating for bilateral pes planus.  In the March 2011 decision currently on appeal, the RO continued the Veteran's rating for pes planus at 30 percent, awarded separate ratings for bilateral hallux valgus (bunions), and denied service connection for hammer toes.  The Veteran has appealed his disability rating for pes planus.

At his August 2013 Board hearing, the Veteran reported that his service-connected pes planus has worsened since his most recent VA examination in October 2012.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his pes planus.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Furthermore, the Veteran testified to receiving treatment for his pes planus during 2012 and 2013 from private physicians, including Drs. McFarland and Jennings at DePaul Hospital, SSM Medical Group.  As these records would be material to the elements necessary to prove the Veteran's claim, and he has identified the treatment providers, hospital and the time periods during which treatment took place, the appeal must be remanded so that efforts to obtain these records can be undertaken.  38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his pes planus and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Attempt to obtain any treatment records the Veteran generated since 2012 by SSM Medical Group at DePaul Hospital, to include any records of treatment provided by Drs. McFarland and Jennings.  All efforts to obtain these records should be documented.  The unavailability of any records should be so noted in the claims file and the Veteran should be informed of such and provided with an opportunity to submit such reports.

3.  Then schedule the Veteran for an examination by an appropriate VA medical professional to determine the current severity of his pes planus.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted.  

The examiner should opine as to the Veteran's current level of functioning and the impact of his pes planus on his daily activities and his ability to work.

The examiner should report all findings and provide an explanation for all elements of his/her opinion, to include whether any other diagnosed foot disorder is related to the Veteran's service-connected pes planus.

4.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

